Case 8:18-cv-02869-VMC-CPT Document 114-2 Filed 08/23/19 Page 1 of 8 PageID 1073



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,
                                                         CASE NO.: 8:18-cv-02869-VMC-CPT
                           Plaintiffs,
  vs.

  CHRISTOPHER FRANKEL,

                    Defendant.
  ____________________________________/

    DECLARATION OF JORDAN SUSMAN IN SUPPORT OF PLAINTIFFS’ MOTION

                                  FOR SUMMARY ADJUDICATION

             Under 28 U.S.C. § 1746, I, Jordan Susman, declare that the following information

  is true:

             1.     I am over 18 years old.

             2.     I am counsel of record for Plaintiffs, the Hurry Family Revocable Trust,

  Scottsdale Capital Advisors, and Alpine Securities Corporation (collectively “Plaintiffs”).

             3.     I have personal knowledge and am otherwise competent to testify regarding the

  information in this Declaration.

             4.     On February 11, 2019, defendant Christopher Frankel (“Frankel”) made his first

  document production, which included Plaintiffs’ documents and information that Frankel

  previously emailed to himself, including exhibits 2, 6—19 to the deposition of Frankel.

             5.     On or about July 12, 2019, I caused to be served on Koonce Securities, LLC

  (“Koonce”) a subpoena to produce documents.

                                                     1
Case 8:18-cv-02869-VMC-CPT Document 114-2 Filed 08/23/19 Page 2 of 8 PageID 1074



         6.      In response to the subpoena, Koonce produced an email from Frankel to Chad M.

  Henton of the Depository Trust & Clearing Corporation (“DTCC”) and copying Scott Koonce

  (email scott@koonce.net), John Schaible (email jschaible@atlasbanc.com) dated August 22,

  2018, in which Frankel stated, “I represent a group that is engaged to purchase your Member,

  Koonce Securities, LLC.” A true and correct copy of the email is attached hereto as Exhibit 1.

         7.      In response to the subpoena, Koonce produced an email from Frankel to Chad M.

  Henton of the DTCC and copying Scott Koonce (email scott@koonce.net), John Schaible (email

  jschaible@atlasbanc.com), and Laura Murphy (lmurphy@koonce.net) dated November 12, 2018,

  in which Frankel stated, “Attached is a blotter along the lines of what we spoke about. This

  contains a representative sample of OTC equity business that we would potentially expect.”

  Attached to Frankel’s email is an excel sheet identical to the one Frankel previously sent to a

  different broker dealer and included as Exhibit 20 to Frankel’s deposition transcript. A true and

  correct copy of the email (not including the attachment due to confidentiality concerns) is

  attached hereto as Exhibit 2.

         I declare under penalty of perjury that the foregoing statements are true and correct.



         Executed on August 23, 2019.




                                                               _____________________________
                                                               JORDAN SUSMAN




                                                   2
Case 8:18-cv-02869-VMC-CPT Document 114-2 Filed 08/23/19 Page 3 of 8 PageID 1075




                              Exhibit 1
     Case 8:18-cv-02869-VMC-CPT Document 114-2 Filed 08/23/19 Page 4 of 8 PageID 1076


Marcie Moreno

From:                           Chris Frankel <chrisfrankel13@gmail.com>
Sent:                           Wednesday, August 22, 2018 12:07 PM
To:                             chenton@dtcc.com
Cc:                             Scott Koonce; John Schaible
Subject:                        Fwd: FW: DTC rep


Chad

My name is Chris Frankel. I represent a group that is engaged to purchase your Member, Koonce Securities,
LLC. I tried to speak with you directly but your v-mail stated that you where out of the office until this Friday. I
would like to speak to you about the pending purchase agreement and what the plan is for the firm moving
forward. More specifically, what if anything, may be required of us in order to begin to conduct the clearance of
business thru NSCC post purchase.
I have seen where Koonce is presently listed as an active NSCC Participant in OTC and Envelope Services but
it is my understanding that the firm has not settled transactions thru NSCC in quite some time. I have cc'd Scott
Koonce on this communication and included his authorization for you to speak directly with us regarding the
transaction. Kindly let me know when you can be available for a call. I can also be reached at 813-393-0939.
I look forward to catching up on this when you are able.

Chris

---------- Forwarded message ---------
From: John Schaible <JSchaible@atlasbanc.com>
Date: Wed, Aug 22, 2018 at 1:20 PM
Subject: FW: DTC rep
To: chrisfrankel13@gmail.com <chrisfrankel13@gmail.com>


John M. Schaible

Chairman and CEO

AtlasBanc Holdings Corporation

Atlas FinTech Holdings Corp

(o) 727-446-6660

(c) 727-643-3150

From: Scott Koonce <scott@koonce.net>
Sent: Wednesday, August 22, 2018 1:06 PM
To: John Schaible <JSchaible@atlasbanc.com>
Subject: DTC rep

Hi John,


                                                         1
     Case 8:18-cv-02869-VMC-CPT Document 114-2 Filed 08/23/19 Page 5 of 8 PageID 1077
You have our permission to speak to DTCC on our behalf. Our rep is Chad Henton. His contact info is as follows:

Chad M. Henton | Relationship Manager
DTCC
Tel: 212-857-6393
Email: chenton@dtcc.com<mailto:chenton@dtcc.com>
A DTCC Company

Thanks.

Scott Koonce

Manager

Koonce Securities, LLC

301-897-9700




                                                                 2
Case 8:18-cv-02869-VMC-CPT Document 114-2 Filed 08/23/19 Page 6 of 8 PageID 1078




                              Exhibit 2
     Case 8:18-cv-02869-VMC-CPT Document 114-2 Filed 08/23/19 Page 7 of 8 PageID 1079


Marcie Moreno

From:                             Chris Frankel <chrisfrankel13@gmail.com>
Sent:                             Monday, November 12, 2018 8:02 AM
To:                               chenton@dtcc.com
Cc:                               John Schaible; Scott Koonce; Laura Murphy
Subject:                          FW: Trade Blotter for DTCC


Chad

Attached is a blotter along the lines of what we spoke about. This contains a representative sample of OTC equity
business that we would potentially expect. We would also expect to have a component of business in NMS Securities,
but I think this would be a negligible impact to our Deposit Requirements. You will notice that some of the securities are
missing cusips. Unfortunately, we did not have access to all of these numbers. If this is problematic, please let me know
and I will get to a Bloomberg or DTC Terminal in order to fill this in.

Thank you and your team in advance for your attention on this matter.

Chris

From: "rlankford@atlasfintech.com" <rlankford@atlasfintech.com>
Date: Monday, November 12, 2018 at 10:21 AM
To: Chris Frankel <chrisfrankel13@gmail.com>
Cc: 'John Schaible' <JSchaible@atlasbanc.com>
Subject: RE: Trade Blotter for DTCC

Chris

I found a number of other CUSIP's.

From: Chris Frankel [mailto:chrisfrankel13@gmail.com]
Sent: Sunday, November 11, 2018 12:52 PM
To: rlankford@atlasfintech.com
Cc: John Schaible
Subject: Trade Blotter for DTCC




                                                            1
Case 8:18-cv-02869-VMC-CPT Document 114-2 Filed 08/23/19 Page 8 of 8 PageID 1080



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 23, 2019, the foregoing document was filed with the
  Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                              /s/ Jordan Susman
                                              Attorney




                                                 3
